DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (3,891,338).

Regarding claim 1, Smith discloses a method for controlling the operation of an attachment that is coupled to a tractor via a top link (22) and two bottom links (26) of a powerlift (column 9 lines 15-17), comprising:
Selecting a point of action (tow point) from a pole point (37,38) as a geometric intersection of imaginary extensions (35,36) of the top link (22) and a bottom link (26)
Determining a position of the selected point of action (37,38)
Signaling the determined position of the point of action by adjusting the detrmined position depending on a comparison with a setpoint setting (Martenson et al. (3,691,916) Incorporated by reference (column 8–lines 39-48) Martenson discloses adjusting the tow point to a desired position/reference (setpoint) (Martenson -column 6 line 31-48); (Martenson - column 7 lines 19-30))



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (3,891,338) as applied to claim 1 above and further in view of Lemken (DE2845111) (cited by applicant).

Regarding claims 2, 8, 9 and 18 while Smith discloses the invention as described above, it fails to specifically disclose determining the position of the point of action by determining a working line that connects the point of action to a working point of the attachment.  Like Smith, Lemken also discloses a towed attachment that adjusts a point of action based on a desired working point of the attachment (Lemken further discloses that the point of action can alternatively be determined by intersection of imaginary extensions of two bottom links instead of between a top link and a bottom link).  Unlike Smith, Lemken discloses that the desired point of action can be monitored by extending an imaginary line (22) between the point of action and a pole point and comparing it to a centerline (24) of the vehicle to determine if adjustments are needed (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a working line to determine if adjustments of the pull point (or a pole point) need to be made in Smith as taught by Lemken as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).


Regarding claims 3 and 4, the combination disclose that the working line connects the pull point (or pole point) to the working point and lies in a plane spanned by a transverse direction and a longitudinal direction of the tractor.

Regarding claim 5, the combination discloses providing the setpoint setting with a setpoint position of the point of action or a setpoint position of a working line connecting the point of action to a working point of the attachment.

Regarding claims 6 and 7, the combination discloses determining the working point or the working line depending on at least one of a plurality of variables including, attachment length, attachment width, working depth (I.e. angle of attack), or force component.  

Regarding claims 10 and 11, the combination discloses utilizing a coordinate system and reference point which is a center point of  arear axle of the tractor/vehicle (Lemken – Figure 1).

Allowable Subject Matter
Claims 19-20 are allowed.

Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671